department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jan a anne s p- contact person dentification number telephone number tb -by- employer_identification_number dear sir or madam -7alivigs this is in response to your letter dated date in which you requested certain with’ respect tova proposed transfer of all of the assets of bto cand d 'b and c are exempt under sec_501 of the internal_revenue_code and are d is in the process of preparing a form classified as private_foundations under sec_509 application to be filed with the service seeking recognition of exempt status under sec_501 of the code and classification as a private_foundation under sec_509 b is managed and controlled by four trustees three of whom are related by blood with the passage of time family members of the two family branches have developed divergent charitable and philanthropic objectives therefore believes that its charitable objectives can now be best served by the transfer of assets in equal shares to c and d the distribution of assets to c and d will allow the two family branches to pursue their respective independent charitable interests and objectives following the receipt of a favorable determination_letter for d b will transfer percent of bwill then have no assets at some time at its assets to d and percent of its assets to c least one day after the transfer of all of its assets to c and d b will notify the service of its intent to terminate its private_foundation_status pursuant to sec_507 of the code b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore b has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code states in part that except for transfers described in sec_507 an organization’s private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_507 of the code imposes a tax on an organization that terminates its private_foundation_status under sec_507 of the code sec_1_507-3 of the income_tax regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 of the code however where the transferor has disposed of all of its assets the record-keeping requirements of sec_4942 of the code shall not apply during any period in which it it has no assets socton 17so7-tb of of the reguiations provides that ia private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its foundation status under sec_507 sec_1_507-1 of the regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets as defined in sec_1 c by a private_foundation whether or not any portion of such disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this subsection the transferor organization shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee organization in the case of a transfer described in sec_507 of the code shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax tf benefit of the transferor organization multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer transfer fair_market_value is determined at the time of sec_1_507-3 and ii of the regulations provides that in a sec_507 transfer the provisions enumerated in subparagraphs a through g thereof apply to the transferee foundation with respect to the assets transferred to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 not been effected sec_1_507-3 of the regulations provides that if a transferor private_foundation transfers assets to a private_foundation which is effectively controlled within the meaning of sec_1_482-1a directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor’s assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations provides that unless a private_foundation gives notice under sec_507 of the code a transfer of assets described in sec_507 of the code will not constitute a termination of the transferor’s private_foundation_status sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursdant to section sot 2zy ofthe code uitess tite provisions of s07 a becomeapplicable rt sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year including the year in which it transfers substantial assets to another private_foundation under sec_507 sec_4942 of the code defines a qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 b sec_4942 of the code requires that a grantor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation which is not an operating_foundation under sec_4942 of the code must have adequate_records as required by sec_4942 of the code to show that the grantee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the grant and that were paid out of the grantee’s own corpus within the meaning of sec_4942 of the code such grantee foundation’s qualifying distributions out of corpus must be expended before the close of the grantee’s first tax_year after its tax_year in which it received the grant sec_4944 of the code imposes tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes tax upon a private foundation’s making of any taxable_expenditure under sec_4945 sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with to such grant in accordance with sec_4945 of the code the exercise of expenditure_responsibility requires the foundation that makes the transfer to keep detailed records of the way the payment is spent by the recipient foundation sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for - which-mmade -to-obtein-full-and detailed repertewithtaspect to-such-expenditures and- t0 ees mans make full and detailed reports to the secretary sec_4946 of the code defines the term disqualified_person as a person who is a substantial_contributor to a private_foundation a foundation_manager an owner of more than of a corporation or partnership which is a substantial_contributor to the private_foundation a family_member of persons described above or a corporation partnership trust or estate of which persons described above own more than of the combined voting power sec_53_4945-5 of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 sec_53_4945-6 of the regulations provides that a transfer of assets of a private_foundation under sec_507 of the code is not a taxable_expenditure if such transfer is to an organization described in sec_501 other than an organization described in sec_509 or treated as so described under sec_4947 sec_53_4946-1 a of the regulations provides that for purposes of sec_4941 the term disqualified_person does not include any organization described in sec_501 other than an organization described in sec_509 based on the above facts the transfer of all of b’s assets to c and d will allow c and d to continue the charitable activities previously conducted by b therefore the transfer of assets from b to c and d will not endanger the tax exempt status of b c or d under sec_501 under sec_507 of the code in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as newly created organization thus the transfer by b to c and d will constitute in the aggregate an adjustment organization or reorganization within the meaning of sec_507 accordingly the transfer by b to c and d will not be treated as a transfer to a newly created organization because b is not terminating its existence and assuming there has been no willful repeated or flagrant act giving rise to liability under chapter no tax will be imposed on b under sec_507 as a result of the transfer of assets from b to c and d because b c and d are effectively controlled by the same persons c and d should be treated as if they were b for purposes of sec_507 through and chapter of the code therefore the rulings requested under sec_4940 sec_4941 sec_4942 and sec_4944 would be provided because these rulings are consistent with the approach in sec_1_507-3 of the regulations which is in effect to disregard the change in form of the organization for purposes of chapter von- because bis transfering at ofts-assets te c-and-b pursuant toa merger andb ’c and dv er are controlled by the same persons c and d will be treated as b the transfer will be treated as not having taken place for expenditure_responsibility purposes under sec_4945 of the code thus the transfer will not be a taxable_expenditure under sec_4945 therefore b need not exercise expenditure_responsibility with regard to the merger subsequent to the merger c and d will be treated as if they were b therefore c and d will succeed to b’s duties to exercise expenditure_responsibility and b would be relieved of any duty to exercise expenditure_responsibility after the merger as a result of the merger c and d will be treated as b for purposes of chapter therefore the distribution_requirements of sec_4942 for the year of transfer should be regarded as satisfied by b c and d if treating b and c as a single organization the aggregate qualifying distributions for such year by b c and d would satisfy its distribution requirement because c and d are treated as taking over b's obligations as of the date of merger it follows that as of that date b will no longer have any such obligations because b c and d are controlled by the same persons for purposes of chapter of the code and sec_507 through of the code c and d will be treated subsequent to the 29a transfer of all of b’s assets as if they were b in proportion which the fair_market_value of the assets less encumbrances transferred bears to the fair_market_value of b ‘s assets less encumbrances immediately before the transfer thus c and d can succeed to b’s excess qualifying distributions carryover for purposes of sec_4942 of the code and in proportions determined in accordance with sec_1_507-3 i of the regulations consistent with succeeding to b's tax_attributes under sec_1_507-3 of the regulations c and d will be treated as if they were b for purposes of chapter including sec_4940 accordingly c and d would be allowed to report all of the net_income subject_to tax under sec_4940 during the year of merger whether earned by b c or d and pay all of the sec_4940 taxes on such income for that year because b as an organization described in sec_501 of the code is not a disqualified_person with respect to c or d the transfer of assets to c and d will not constitute an act of self-dealing within the meaning of sec_4941 of the code because b c and d are exempt under sec_501 and are organized for purposes described in sec_170 and the reason for the transfer is to carry out more efficiently such exempt purposes the transfer would not be a jeopardizing investment under sec_4944 under sec_4940 of the code capital_gains_and_losses are defined as gains and losses from the sale_or_other_disposition of certain property because the asset transfer from b to c and d will lack consideration no sale_or_other_disposition will have occurred thus there will be no gain and the assets transfer will not give rise to tax under sec_4940 of the code further because the transfer of assets to c and d is disregarded because in turn c and d are treated as if they were b for purposes of chapter c’s and d’s basis in the assets transferred to them pursuant to the merger should be the same as the basis of b lab semtgsett a tie ee a because b will dispose_of all of its assets the recordkeeping requirements of sec_4942 will not apply during any period in which it has no assets therefore b’s recordkeeping under sec_4942 will not apply after the merger since b will have disposed of all of its assets under sec_507 of the code the value of b's assets after it has transferred all of its assets to c and d will be zero thus b’s voluntary notice termination of its private_foundation_status pursuant to sec_509 will not result in tax under sec_507 of the code accordingly based on the information furnished we rule as follows the proposed transfer of assets by b to c and d will constitute a significant dispostion of assets within the meaning of sec_1_507-3 of the regulations accordingly the proposed transfer of assets will constitute a transfer pursuant to a reorganization described in sec_507 of the code the proposed transfer of assets by b to c and d will not cause either c or d to be treated as a newly created organization following the transfer of assets b’s status as a private_foundation will not be terminated as a result of the proposed transfer of assets and such transfer will not result in the imposition of tax under sec_507 of the code c and d will succeed proportionately to b’s aggregate tax benefits if any in accordance with sec_1_507-3 of the regulations c and d will not be considered disqualified persons as to b and the proposed transfer of assets by b to c and d will not be treated as an act of self-dealing under sec_4941 of the code accordingly b under sec_4941 of the code will incur no tax as a result of the transfer of assets the proposed transfer of assets by b to c and d will not be considered a grant or taxable_expenditure under sec_4945 of the code accordingly b will incur no tax as a result of the transfer of assets under sec_4945 of the code b will not be required to exercise expenditure_responsibility under sec_4945 in connection with the proposed transfer of assets to c or d the proposed transfer of assets by b to c and d will not result in the imposition of any_tax under sec_4942 the proposed transfer of assets by b to c and d will not constitute an investment and will not give rise to net_investment_income to b therefore the transfer will not subject b to any_tax under sec_4940 or sec_4944 of the code v1 he-propesed transferolassets by b to c and d will nat affect thetax-exempt status ofn ou b c or d under sec_501 of the code and neither b c nor d will be subject_to federal_income_tax under subtitle a of the code with regard to the transfer c and d as the transferees of the net assets of b will receive the benefit of any transitional rules and savings provisions applicable as enumerated in sec_1 a i and ii of the regulations the proposed transfer of assets by b to c and d will satisfy the distribution_requirements of sec_4942 of the code for the year in which the transfer occurs because b is terminating and will have no assets b will not be required to comply with the record keeping requirements of sec_4942 of the code with respect to the proposed transfer ah if b voluntarily terminates its private_foundation_status no sooner than one day after the transfer of all of its assets to c and d and b notifies the service pursuant to sec_507 of the code b will liable for the tax imposed by sec_507 of the code because however b will have no assets upon such termination no tax will due under sec_507 of the code the preparation and filing of any final accounting or other documents required by state law in winding up dissolving and terminating b will not result in a termination_tax under sec_507 of the code this ruling_request does not constitute notice of intent to terminate b’s status as a private_foundation under sec_507 this ruling is issued on the assumption that d is recognized as exempt under sec_501 of the code we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization's permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely gerald v sack manager exempt_organizations technical group oes
